EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Secure Luggage Solutions, Inc. (the "Company") on Form 10-Q for the quarter ended June 30, 2010, as filed with theSecurities and Exchange Commission on the date hereof (the "Report"), I, Donald G. Bauer, Chief Executive Officer and Chief Financial Officer of the Company, certify,pursuantto 18 U.S.C.1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/Donald G. Bauer Date: August 12, 2010 Donald G. Bauer, Chief Executive Officer and Chief Financial Officer
